McAdam, C. J.
Where either the plaintiff or defendant does not reside within the city of New York, a short summons may be ordered. Code Civil Proc. § 3165. The fact that either or both have an office or place of business within the county does not affect this provision of the Code. A place of business within the county exempts a plaintiff from the necessity of giving security for costs as a non-resident, under sections 3268 and 3269 of the Code, (section 3160,) and exempts a defendant from being proceeded against by attachment as a non-resident of the county, (Code, § 3269, subd. 3;) but the exemption does not extend to or affect the short summons authorized by section *3393165, supra. The motion by the defendant to vacate, the order directing a short summons to issue will therefore be denied, with $10 costs to abide the event. Ordered accordingly.